Title: Report on the Petitions of Jabez Bowen and William Gardner, 29 February 1792
From: Hamilton, Alexander
To: 


Treasury Department,February 29th 1792.[Communicated on March 3, 1792]
[To the Speaker of the House of Representatives]
Pursuant to the Orders of the House of Representatives of the 20th. of December and 31st. of January last, referring to the Secretary of the Treasury, the petition of Jabez Bowen, Commissioner of Loans for the State of Rhode Island and Providence Plantations, and the petition of William Gardner, Commissioner of Loans for the State of New Hampshire, the said Secretary respectfully submits the following Report.
That the following Salaries were established by the Act, intituled “An Act making provision for the debt of the United States,” as compensations for the services of the Commissioners of Loans in the several States.



Dollars.


To the Commissioner for the State of New Hampshire,
650.


To the Commissioner for the State of Massachusetts,
1500.


To the Commissioner for the State of Rhode Island,
600.


To the Commissioner for the State of Connecticut,
1000.


To the Commissioner for the State of New York,
1500.


To the Commissioner for the State of New Jersey,
700.


To the Commissioner for the State of Pennsylvania,
1500.



To the Commissioner for the State of Delaware,
600.


To the Commissioner for the State of Maryland,
1000.


To the Commissioner for the State of Virginia,
1500.


To the Commissioner for the State of North Carolina,
1000.


To the Commissioner for the State of South Carolina,
1000.


To the Commissioner for the State of Georgia,
700.


And that said salaries are declared, by said Act, to be in full compensation for all services and expenses.
That by an Act passed on the third day of March 1791, the said Commissioners were further allowed “such sums, as should appear to have been necessarily expended by them in the purchase of books and stationery, for the use of their several offices, and for the hire of clerks, from the commencement of the same, until the first day of October 1791.”
That though an appropriation of money has been made, during the present session, for such expenses, as have been incurred, by the said Commissioners, for books and stationery, to the end of the year 179[2], yet a legislative Act will be necessary to justify the officers of the Treasury, in admitting the accounts for said expenses, so far as they have accrued in the last quarter of the year 1791.
That it will be also necessary, in the event of a renewal of the loans, in the public debt, to extend a similar provision to the end of the present year.
That the compensations, at present established for the Commissioners of Loans, are the same, as were allowed by the resolution of the late Congress, passed on the 23d. of March 1787, (when, on account of the deranged state of the public finances, a general reduction of the salaries of the civil department took place, and when the business in the Loan Offices was considerably less than it had formerly been) except in respect to the Commissioners for New York, and South Carolina, and Georgia, to whose salaries, an addition has been made. That the services, performed by the Commissioners under the late establishment of the Loan-Office Department, consisted merely in receiving and remitting to the Treasury, the monies paid by the States, on the requisitions of Congress, and in issuing indents for the payment of interest on the domestic debt; and that, though there is reason to believe, that the salaries, then allowed, were, in most instances, a sufficient compensation for the services, which were performed, yet, when the importance and responsibility of the trusts, at present reposed in the Commissioners, and the laborious nature of their services, are considered, an augmentation of their salaries appears to be advisable.
The following sums are considered, as reasonable compensations, to be allowed, annually, from the first day of the present year.



Dollars.


To the Commissioner for the State of New Hampshire,
900.


To the Commissioner for the State of Massachusetts,
1600.


To the Commissioner for the State of Rhode Island,
800.


To the Commissioner for the State of Connecticut,
1100.


To the Commissioner for the State of New York,
1600.


To the Commissioner for the State of New Jersey,
900.


To the Commissioner for the State of Pennsylvania,
1600.


To the Commissioner for the State of Delaware
700.


To the Commissioner for the State of Maryland
1200.


To the Commissioner for the State of Virginia
1600.


To the Commissioner for the State of North Carolina
1100.


To the Commissioner for the State of South Carolina
1100.


To the Commissioner for the State of Georgia
800.


The charges for Office rent, stationery, and fuel, will, in several of the offices, be so considerable, as to form a great deduction from the salaries of the Commissioners, if borne by them. It is, therefore, proposed, that the accounting officers of the Treasury should be allowed to admit any, or all such charges, as shall be judged reasonable.
The extent of the business, in several of the States, will render it indispensable for the Commissioners of such States, to have one or more clerks. To expect them to provide clerks out of their salaries, would require, that the salaries should be considerably larger, than is proposed, or than it would be expedient to grant. Some separate provision, therefore, for furnishing them with clerks, is conceived to be absolutely necessary. This must be, either by defining the number, that each Commissioner may have, or by vesting a discretionary power, somewhere, to allow so many, as may, in experience, be found requisite, not exceeding a certain limit. The first, in the present stage of the business, is difficult, and indeed, from the variations likely to happen, as to the quantity of business, at different offices, that, which would be, at present, a proper standard, might not long continue to be so. On these accounts, the second mode appears to be preferable. It may be so restricted, that not more than two clerks can be allowed to any one Commissioner.
Occasions frequently occur, in which it is desirable, that there should be an officer, in each State, authorised to act in the capacity of Deputy-Treasurer. For want of it, public monies are confided, where there is no responsibility of sureties: a circumstance, which ought, as much as possible to accompany the receipt and disbursement of public monies. The sums annually paid to invalids may serve, as an example. These are now paid through the Commissioners of Loans; but as the business makes no part of the established duties of their offices, it is presumed, that their sureties would not be answerable for the misapplication of the monies, in this respect, entrusted to them.
This inconvenience would be remedied, by constituting each Commissioner of Loans a Deputy-Treasurer, and making it his duty to receive and disburse all public monies, which should be confided to him.
This will make it proper, that the sums, in which the Commissioners are required to give security, should be enlarged, and that new sureties should be taken; a requisition, which will be the more reasonable, if competent additions are made to their compensations, so as to render them more duly proportioned to the degree of responsibility.
All which is respectfully submitted,
Alexander Hamilton,Secretary of the Treasury.
